Exhibit 10.14
 


September 1, 2009



FCC, LLC d/b/a First Capital
3520 NW 58th Street
Oklahoma City, Oklahoma   73112




 
Re:
AGREEMENT OF SUBORDINATION AND ASSIGNMENT



The undersigned, H. Leigh Severance (“Creditor”), is a creditor of the
undersigned, Aerogrow International, Inc. (“Borrower”), whose Liabilities
(meaning herein any obligations of Borrower under any note, agreement, contract
of suretyship, guaranty or accommodation, claim or right of action, and any
other obligations of Borrower however and whenever created, arising or
evidenced, whether direct or indirect, through assignment from third parties,
absolute, contingent, or otherwise, now or hereafter existing, or due or to
become due, including all interest which accrues on any such obligations both
before and after the filing by or against Borrower of a petition under any
chapter of Title 11 of the United States Code, as amended (the “Bankruptcy
Code”), together with all collection costs and attorneys' fees), in favor of
Creditor as of the date hereof aggregate $25,000, are described on Schedule A
attached hereto, and may in the future increase (all such Liabilities of
Borrower in favor of Creditor being collectively referred to herein as the
“Junior Claims”).


For value received, and to induce you to enter into financial transactions with
Borrower, including the making of a loan or loans to it or the entering into
with it of any agreement with regard to the assignment of accounts receivable or
other indebtedness in connection with the sale of goods or rendition of services
made or to be made by Borrower, or to purchase or take by assignment receivables
under any agreement with regard to the assignment of accounts receivable, or to
cause letters of credit to be issued for the account of Borrower (all
Liabilities of Borrower under any such loans and agreements, and all other
Liabilities of Borrower in favor of you, being collectively referred to herein
as the “Senior Claims”), Creditor hereby subordinates and postpones the Junior
Claims to the Senior Claims.


In order to effect and secure such subordination, Creditor hereby assigns to you
all of Creditor's right, title and interest in and to the Junior Claims and any
security held therefor, and will deliver to you from time to time any and all
instruments and documents (endorsed to you without recourse in the case of
negotiable instruments) evidencing such Junior Claims, or will have entered on
such instruments and documents such subordination legend as you may request, and
Creditor will execute such other instruments and documents as you may from time
to time require in connection therewith.  In the event that any Junior Claim is
not evidenced by a negotiable instrument, Creditor hereby agrees that he will
obtain an instrument or document from Borrower evidencing such Junior Claim.  In
the event that such debt is not evidenced by a document, it shall nevertheless
be deemed subordinated and assigned by virtue of this Agreement.


Creditor hereby grants to you irrevocable authority in the place and stead of
Creditor and in the name of Creditor or in your name but for your use and
benefit, at any time or times, after any default under the terms of any of the
Senior Claims, in your discretion to demand, collect, compromise, file proofs of
claim with respect to, receive (by way of dividends or otherwise) and take any
and all legal proceedings for the recovery of any and all moneys due or to
become due on account of the Junior Claims or any thereof, and to vote, give
consents and take any other steps with regard thereto.  Any and all moneys so
collected or received by you shall be retained indefeasibly by you for
application to the payment in full of the Senior Claims then outstanding;
provided, however, that upon termination of this Agreement by you and the
indefeasible payment to you of moneys collected or received on account of Junior
Claims and on account of Senior Claims aggregating an amount equivalent to all
the matured and unmatured Senior Claims, you shall pay over to Creditor the
excess, if any, of all moneys so received or collected on the Junior Claims and
on the Senior Claims and release the balance of the Junior Claims and the Senior
Claims which are still unpaid, and deliver to Creditor any and all instruments
and documents, without any warranties of any nature or type whatsoever in
respect thereof (endorsed to Creditor without recourse in the case of negotiable
instruments) evidencing such Junior Claims and Senior Claims.  If you receive
notice of any claim adverse to the rights or interests of Creditor in and to
either the Junior Claims or the Senior Claims, or any moneys held by you in
respect thereof, you shall be entitled to retain any and all such moneys, and
documents and instruments evidencing such Junior Claims and Senior Claims
without incurring any liability or debt to Creditor, until the adjudication or
final settlement of the rights of such claimant against Creditor, and Creditor
hereby agrees to indemnify and hold you harmless for any and all liability and
expenses incurred by you and arising from or connected with the assertion of
such claims.


Creditor hereby releases any lien on or security interest Creditor may have in
any of Borrower’s assets, and Creditor and Borrower acknowledge and agree that
the Junior Claims are and shall remain unsecured by any of Borrower’s assets
unless and until the Senior Claims are repaid in full in cash and any commitment
of yours to provide financing to Borrower is terminated.  Creditor hereby
authorizes you to terminate any UCC financing statements naming Creditor as
secured party and Borrower as debtor.


Creditor further agrees that so long as any Senior Claim remains unpaid,
Creditor will not accept from Borrower any payment on account of, or any
security for, any Junior Claim.  In case Borrower shall offer any payment on
account of, or any security for, any Junior Claim, Creditor will direct that the
same be made or delivered to you, and in the event of any moneys and/or security
coming into the hands of Creditor on account of any Junior Claim from any source
whatsoever, Creditor will receive the same solely as your agent in trust for you
and will immediately turn over to you the same, in the form received.  If
Creditor shall fail to endorse any instrument for the payment of money payable
to Creditor or to Creditor's order, which has been turned over to you, you are
hereby irrevocably constituted and appointed attorney-in-fact for Creditor with
full power to make any such endorsement, and with full power of substitution.



--------------------------------------------------------------------------------


 
At your request, Creditor hereby further agrees (i) to make notations on
Creditor's books to the effect that such Junior Claim is subject to the
provisions of this Agreement, (ii) to give you, upon request from time to time,
access to Creditor's books with respect to such accounts and the right to make
copies of such books, and (iii) to furnish you, upon request from time to time,
with statements of such accounts between Creditor and Borrower.


Creditor hereby represents to you that (i) Borrower is now indebted to Creditor,
without counterclaim, defense or offset on the Junior Claims described in
Schedule A, (ii) Creditor has not heretofore assigned, transferred, created a
security interest in, or otherwise encumbered such Junior Claims nor executed or
delivered any other instrument or document adversely affecting the Junior
Claims, (iii) the Junior Claims are not represented by any instruments or
documents except such as have been endorsed or assigned and delivered to you, or
which have been marked with such subordination legend as you have requested, and
(iv) Creditor is not insolvent within any meaning of that term as of the date
hereof.  Creditor agrees with you that Creditor will not assign, transfer,
create a security interest in, or otherwise encumber, or subordinate in favor of
any other creditor of Borrower, any Junior Claim and that any Junior Claim now
or hereafter existing will not be represented by any instruments or documents
other than those which have been endorsed or assigned and delivered to you or
marked with such subordination legend as you have requested.


All moneys received by you on account of any Junior Claims shall belong to you
and shall be retained indefeasibly by you for application to the payment of the
Senior Claims.


For value received, and to induce you to enter into financial transactions with
Borrower as described above, Borrower agrees that it will not pay or disburse
any money or transfer any property to Creditor in payment of any of the Junior
Claims until the Senior Claims are repaid in full and all financing arrangements
between you and Borrower are terminated, and Borrower agrees that any breach or
termination of this Agreement on Creditor's or Borrower's part shall constitute
a default under all of the Senior Claims with the same force and effect as if
this Agreement were incorporated into any such Senior Claims, and you may,
without notice or demand declare all of the Senior Claims immediately due and
payable.


This Agreement is a continuing agreement and, unless you shall have specifically
consented in writing to its revocation, shall remain in full force and effect in
all respects whether or not Borrower shall at any time be indebted to you.  If,
after the payment of all Senior Claims, Borrower thereafter again becomes liable
to you on account of any new Senior Claims, this Agreement shall thereupon in
all respects become effective with respect to any such new Senior Claims without
the necessity of any further act or understanding by Borrower and/or you.


If Creditor receives any payment on account of, or any security for, any Junior
Claims at a time when there are no Senior Claims outstanding, Creditor will
immediately notify you in writing of the receipt thereof.  In the event that
Creditor fails to so notify you, and new Senior Claims are thereafter created,
and if Borrower defaults with respect to the payment or performance of such new
Senior Claims, in addition to and not in limitation of any other rights or
remedies available to you hereunder, you shall have the right to receive and
Creditor will immediately pay to you an amount equivalent to any such payment or
the value of any such security received by Creditor and not reported to you.


With or without notice to or further assent from Creditor, you may at any time
or times, either prior to or after any default on the part of Borrower with
respect to either the Junior Claims or the Senior Claims:  (a) advance or refuse
to advance additional credit to Borrower, (b) extend, refuse to extend, renew or
change the Senior Claims or any thereof and waive any default under any thereof,
and modify, rescind or waive any provision of any related agreement or
collateral undertaking, including, but not by way of limitation, any provision
relating to acceleration of maturity, (c) fail to set off any or all accrued
balances or deposit balances or any part thereof on your books in favor of
Borrower and release the same, (d) release, exchange, fail to resort to, or
realize upon, or apply any security or any part thereof held by or available to
you for the Senior Claims, and (e) generally deal with Borrower in such manner
as you may see fit, all without impairing or affecting your rights and remedies
under this Agreement.  Each such action and each such failure to act on your
part shall be deemed to be at the request of Creditor and in reliance upon this
Agreement.  Creditor hereby waives notice of the acceptance of this Agreement by
you and of the effecting by you of any loans or extensions of credit to
Borrower, and further waives notice of any default at any time or times on the
part of Borrower.  This Agreement is not to be affected or impaired by any
extension, renewal, release, arrangement, or composition which you may grant
Borrower.


This Agreement revokes and supersedes any prior agreement of subordination or
assignment with respect to the Junior Claims which may have been executed by
Creditor in your favor.


No delay or failure on your part in exercising any right or remedy shall operate
as a waiver thereof; and no single or partial exercise of any right or remedy
shall preclude other or further exercises thereof or the exercise of any right
or remedy; and no notice to or demand on Borrower or Creditor shall be deemed a
waiver of any obligation or duty of Borrower or Creditor or of your right to
take further action without notice or demand; nor in any event shall any
modification, alteration or waiver of any of the provisions hereof be effective
unless in writing and signed for or on behalf of you and then only in the
specific instance for which given.
 

--------------------------------------------------------------------------------


 
ALL PARTIES TO THIS AGREEMENT WAIVE TRIAL BY JURY IN ANY LITIGATION ARISING OUT
OF OR RELATING TO THE JUNIOR CLAIMS OR THIS AGREEMENT, AND CREDITOR WAIVES ALL
RIGHTS TO INTERPOSE THEREIN COUNTERCLAIMS OR OFFSETS OF ANY KIND.


Your rights and privileges hereunder shall inure to the benefit of your
successors and assigns, including without limitation any substitute or
replacement financier of Borrower, and this Agreement shall be binding upon the
Creditor's and Borrower's respective heirs and personal representatives and
successors and assigns.  Creditor and Borrower waive notice of assignment
hereof.


This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Oklahoma.  Wherever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.


Notwithstanding anything to the contrary contained in this Agreement, Borrower
may pay, and Creditor may take and receive, regularly scheduled payments of
principal and interest on the Junior Claims so long as (a) no default or event
of default exists under that certain Loan and Security Agreement dated June 23,
2008 between Borrower and you, as amended, modified and/or restated from time to
time (the “Loan Agreement”), or would otherwise be caused thereby; (b) after
giving effect to the proposed payment, Borrower would have unused borrowing
availability under the Loan Agreement of at least $250,000; and (c) at least
five (5) business days prior to making any such payment, Borrower shall deliver
to you a certificate of an officer of Borrower (i) setting forth the amount of
and the date of such proposed payment, (ii) certifying that no default or event
of default exists under the Loan Agreement, and (iii) setting forth
calculations, in detail reasonably satisfactory to you, demonstrating compliance
with the foregoing clauses (a) and (b).



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Creditor and Borrower have executed this Agreement as of the
1st day of September, 2009.




CREDITOR:


H. LEIGH SEVERANCE


By: /s/ H. Leigh Severance
 

 


BORROWER:


AEROGROW INTERNATIONAL, INC.




By: /s/ H. MacGregor Clarke
      H. MacGregor Clarke
      Chief Financial Officer


 


The foregoing Subordination Agreement is accepted in Oklahoma City, Oklahoma
this 1st day of September, 2009. 




FCC, LLC d/b/a First Capital


 
By: 
/s/ Lee E. Elmore
 
Lee E. Elmore,
 
Senior Vice President

 
 

 
 

--------------------------------------------------------------------------------

 



Schedule A


Promissory Note dated September 1, 2009, in the amount of $25,000 executed by
AeroGrow International, Inc. and payable to H. Leigh Severance.



 
 

--------------------------------------------------------------------------------

 
